Judgment, Supreme Court, New York County, dated July 18, 1977, convicting defendant after a jury trial of sexual abuse in the first degree, robbery in the first degree, and burglary in the first degree, and sentencing him to concurrent indeterminate terms of 3 1/2 to 7 and 12 1/2 to 25 years to run consecutively to a 10- to 20-year term earlier imposed for a different conviction, unanimously reversed, on the facts, as a matter of discretion in the interest of justice, and the matter remanded for a new trial. The jury commenced deliberations at 12:27 in the afternoon. At 5:45 they reported that they were deadlocked. Upon the urging of the court they continued to 9:15 that night and on the following morning. At noon that day they requested instructions pertaining to their duty as jurors. In giving the instruction, the court added: 'T dare say if we had most of you in the beauty shop or in the barber shop, you could have decided this case in five minutes. And, of course, you hear the clamor of Judges letting people go, and soft-headed judges, et cetera. Now is the time for the citizens to assist and reach a decision. I can’t reach this decision, and you have a chance. And rather than having demonstrations in the street, you can do it in the courtroom.” We find these remarks so inappropriate and injudicious that they exceeded the bounds of fairness to the defendant and may well have coerced the *602verdict of guilt that followed a half hour later. Concur—Murphy, P. J., Ross, Markewich, Silverman and Lynch, JJ.